Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4 and 6-12 are pending and rejected. Claim 5 is withdrawn as being drawn to a non-elected species.

Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on May 5, 2021 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2021.
Please note: In future claim sets claim 5 should be given the proper status identifier of “withdrawn”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "flowable" in claim 1 is a relative term which renders the claim indefinite.  The term "flowable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification at paragraph 0026 indicates that the “flowability” refers to a capability of filling a gap substantially without voids (e.g., no void having a size of approximately 5 nm or greater in diameter) and seams (e.g., no seam having a length of approximately 5 nm or greater), however, since various films can have relative degrees of flowability, it is unclear what exactly is required for the claimed flowable carbon-based film. For the purposes of examination, the claim is being interpreted as though any carbon-based film deposed by PECVD using one of the precursors described in paragraph 0037 of the instant specification is a flowable film because paragraph 0037 indicates it is conventionally known to deposit such films by PECVD with such precursors. Since none of the dependent claims remedy the clarity of claim 1 they are also rendered indefinite. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kabansky, US 2017/0178899 A1 (provided on the IDS of 11/1/2020).
Regarding claim 1, Kabansky teaches a method of depositing a carbon-based film on a substrate having a recess defined by a top surface, sidewall, and a bottom (depositing a film of a first material on a patterned structure, where the first material is a carbon-based material, abstract, and 0003-0004, where the patterned substrate 
depositing a carbon-based film in the recess of the substrate in a reaction space until a thickness of the carbon-based film in the recess reaches a predetermined thickness, and then stopping the deposition (where the first material is deposited on the sidewalls and bottoms of the features, 0030 and Fig. 3a, where deposition is performed only long enough to deposit no more than a thin layer of mask build-up material on the sidewalls and bottoms of the features, 0039, indicating that deposition continues until a predetermined thickness is reached and then it is stopped, where the example is provided with a silicon-containing film, but carbon-based materials may be used, 0044, indicating that a carbon-based film can be formed in the same manner); and 
exposing the carbon-based film to a nitrogen plasma in an atmosphere substantially devoid of hydrogen and oxygen so as to redeposit a carbon-based film selectively on the top surface (where the deposited material is exposed to plasma species that can etch the mask build-up material and reaction products of the chemical etch are re-deposited as build-up material on the upper part of the patterned hard mask features, 0033-0034, 0037, 0039, and Fig. 3a-d, where the plasma is a nitrogen-based plasma and the plasma treatment can include treating with one or more of Ar ions, Si ions, H* atoms, N ions, and Cl* atoms, 0037 and 0038, indicating that the plasma can be devoid of hydrogen and oxygen during 
While Kabansky does not specifically state that the atmosphere is devoid of oxygen and hydrogen during the nitrogen plasma treatment, since they teach that the plasma treatment includes one or more of N ions, Ar ions, etc., it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the treatment in an atmosphere without hydrogen or oxygen because Kabansky indicates that only one of the ion species is needed such that by providing an atmosphere of only nitrogen or only nitrogen and argon without oxygen and hydrogen it will be expected to provide a suitable atmosphere for the treatment.
Kabansky further teaches depositing the carbon-based film using PECVD with carbon-containing precursors such as methane, acetylene, ethylene, propylene, butane, cyclohexane, benzene, and toluene (0009). As noted in the instant specification, flowable films are known to be deposited using plasma CVD with similar precursors, i.e. ethylene, acetylene, benzene, cyclohexane, and toluene (instant specification at 0037 and 0038). Therefore, since Kabansky teaches depositing a carbon-based film by PECVD using the same or similar precursors as those listed in the instant specification the resulting carbon-based film is considered to be a flowable carbon film. 
Therefore, since Kabansky teaches depositing a flowable carbon-based material using the claimed process where the carbon-based material will fill into the recesses of the patterned substrate and then re-deposit onto the top of the features, the resulting process is considered to provide top-selective deposition.
Regarding claim 2, Kabansky suggests the limitations of instant claim 1. They further teach repeating steps (i) and (ii) multiple times so as to provide the desired aspect ratio (0039 and Fig. 2), such that the process will be repeated until the thickness of the carbon-based film on the top surface reaches a desired final thickness to provide the desired aspect ratio.
Regarding claim 3, Kabansky suggests the limitations of instant claim 1. They further teach that the deposition occurs only long enough to deposit no more than a thin layer of mask build-up material on the sidewalls and bottoms of the features such that it can be removed in block 203, where example top thicknesses per cycle may range from 10 Å to 500 Å (0039). They teach that the thickness on the sidewalls of the patterned hard mask is no more than a few nanometers (0033). They teach that the material is deposited thicker at the top of the feature than along the sidewalls and at the feature bottom (0030 and Fig. 3a). Therefore, they indicate that the top thickness ranges from 1 to 50 nm, where the material is deposited thicker at the top than the bottom. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited the carbon-based flowable layer so that it has a thickness of less than 50 nm so as to form a material that can be removed in block 203 because Kabansky indicates that the top layer having the thickest coating should be at most 50 nm such that by depositing the material in the bottom of the recess so that it has a thickness of less than 50 nm it will be expected to provide a film thickness suitable for removal. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Kabansky suggests the limitations of instant claim 1. They further teach that the deposition is performed in the same chamber as the etching (0021), indicating that the atmosphere in step (ii) will be in the same reaction space used in step (i).
Regarding claim 6, Kabansky suggests the limitations of instant claim 1. They further teach that the plasma can be a nitrogen-based plasma where the plasma may include one or more of Ar ions, H*, N ions, etc. (0037 and 0038). They provide an example of performing the plasma treatment with H2 and N2 (0087). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the nitrogen-based plasma treatment using N2 gas because Kabansky indicates that N2 is a suitable gas to be used for the plasma treatment and it would be expected to provide a nitrogen-based plasma with N ions since it is a nitrogen gas. They further teaches that the plasma etch chamber 2 to the chamber atmosphere without feeding hydrogen and oxygen and to have applied RF power to the atmosphere to generate the nitrogen plasma because Kabansky indicates that the plasma can be nitrogen-based where only N ions can be provided and N2 is a suitable gas during plasma treatment such that it will be expected to provide a desirable plasma treatment atmosphere and because Kabansky indicates that the plasma etch chamber uses RF sources indicating that the plasma is generated by RF power. 
Regarding claim 9, Kabansky suggests the limitations of instant claim 1. They further teach that the material is deposited onto a hard mask layer which can be formed from materials such as poly- and amorphous silicon (0021-0022, 0034, and Fig. 1), such that the top surface of the substrate on which the carbon-based film is redeposited is constituted by silicon, i.e. the top portion of the features where the carbon-based film is redeposited onto will be silicon.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kabansky as applied to claim 6 above, and further in view of Naumann, US 2006/0141758 A1.
	Regarding claim 7, Kabansky suggests the limitations of instant claim 6. Kabansky further teaches that deposition and treatment exposure time may range from 0.5 to 20 seconds (0083), such that they suggest performing a treatment time overlapping the claimed range. They further teach that the plasma power and exposure 
	They do not teach the power per unit area of the substrate during the treatment step.
	Naumann teaches an etching process to remove a material of a passivation layer, a mask layer, and then a second etching process to remove residues of the passivation layer (abstract). They teach applying radio frequency power for performing removal of the mask with an oxygen-containing gas (0022 and 0053). They teach that a ratio between the power of the radio frequency alternating voltage and the area of the surface of the substrate can have a value in a range from about 0.32 W/cm2 to about 1.60 W/cm2- (0053). They teach performing the second etching process using a gas containing hydrogen and fluorine where a ratio between the power of the radio frequency alternating voltage and the area of the surface of the substrate may have a value in a range from about 0.16 W/cm2 to about 0.95 W/cm2 (0023 and 0066). Therefore, Naumann teaches generating etching plasma from various gases using a power ranging from about 0.16 W/cm2 to about 1.60 W/cm2.
	From the teachings of Naumann, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kabansky to have used a plasma power range between 0.16 W/cm2 and 1.60 W/cm2 per unit area of substrate to generate the N2 plasma for etching because Naumann indicates that such a range is suitable for generating a plasma for etching from gases indicated by Kabansky as being alternatives to nitrogen, i.e. hydrogen and oxygen, such that it will be expected to provide the desired and prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Further, since Kabansky indicates that the treatment time and plasma power can be tuned to limit etching to the hard mask walls and bottom, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the plasma treatment time and power per unit area of substrate to be within the claimed range so as to limit etching of the film to the bottom and sidewalls of the recesses to provide re-deposition as desired. According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kabansky as applied to claim 1 above, and further in view of Behera, US 2016/0005596 A1 and Akira, FR 2708624 A1.
	The citations below in reference to Akira, FR 2708624 A1 are in reference to the machine translation provided by Espacenet.
	Regarding claim 8, Kabansky suggests the limitations of instant claim 1. Kabansky further teaches depositing the carbon-based material as a mask-build up material for a substrate to be etched (0003-0005 and Fig. 1), indicating that the carbon-based film will be used as a mask. They teach forming a hard mask material on the substrate where examples of organic hard masks includes doped or un-doped amorphous carbon (0022). Kabansky further teaches depositing the carbon-based film using PECVD with carbon-containing precursors such as methane, acetylene, ethylene, propylene, butane, cyclohexane, benzene, and toluene (0009).
	They do not teach depositing the carbon film by a cyclic nitrogen plasma deposition.
	Behera teaches deposition of a conformal carbon-based material by introducing a hydrocarbon source, a plasma-initiating gas, and a dilution gas into a processing chamber to deposit a conformal amorphous carbon coating layer on patterned features on the substrate surface (abstract). They teach using the carbon-based material as a hardmask layer for etching an underlying structure (0017). They teach forming a nitrogen-doped amorphous carbon layer by flowing a hydrocarbon source, a nitrogen-containing gas such as N2, a plasma-initiating as, and a dilution gas into a PECVD chamber where the layer is deposited by PECVD (0026). They teach that the hydrocarbon source may be of the formula CxHy, where x ranges between 1 and 20 and y ranges between 1 and 20 (0028). They teach that examples of hydrocarbon compounds include methane, acetylene, ethylene, propylene, butane, benzene, and toluene (0029). They teach that the plasma-initiating gas may be nitrogen gas, where nitrogen gas can 
	From the teachings of Behera, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kabansky to have used a nitrogen gas during the PECVD process of depositing the carbon-based film because Kabansky indicates that the carbon layer is used as a mask, where masking layers include doped carbon layers and Behera indicates that including nitrogen in the PECVD deposition of carbon can result in a nitrogen-doped carbon layer for use as a mask where nitrogen can be used as a plasma-initiating gas and a dilution gas such that it will be expected to provide the desired and predictable result of depositing a nitrogen-doped carbon layer as a suitable masking layer while also providing a desirable gas for generating the plasma. 
	Kabansky in view of Behera do not teach using a cyclic deposition process.
	Akira teaches depositing a protective coating based on amorphous pseudo-carbon diamond by plasma assisted CVD (pg. 1). They teach pulsing the current supplied by the generator so that the plasma is only activated during a cyclic fraction of the treatment time making it possible to work with powers greater than those conventionally used which results in obtaining a more intense plasma richer in neutral radicals exhibiting significant chemical activity which adhere to the surface of the part to be treated and increase the rate of deposition (pg. 3). They teach that the overall activity becomes greater and faster and the deposition process is accelerated to a large extent without 
	From the teachings of Akira, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kabansky in view of Behera to have deposited the nitrogen-doped carbon film using a cyclic nitrogen plasma process, i.e. to cycle the plasma pulses, because Akira indicates that such a process is suitable for depositing a carbon-based film by PECVD where the process provides benefits of making it possible to work with powers greater than those conventionally used which results in obtaining a more intense plasma richer in neutral radicals exhibiting significant chemical activity which adhere to the surface of the part to be treated and increase the rate of deposition so that the deposition process is accelerated to a large extent without significantly increasing the temperature of the substrate, saving time and improving the cost of the process. Therefore, in the process of Kabansky in view of Behera and Akira the carbon film will be deposited by a cyclic nitrogen plasma deposition process. Further, since Kabansky in view of Behera and Akira teach using the same hydrocarbon precursors to those listed in paragraph 0037 of the specification and deposit the film using a cyclic nitrogen plasma deposition process so as to deposit the film in the recesses of the substrate the resulting film is considered to be a flowable carbon film. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kabansky as applied to claim 1 above, and further in view of Kim, US 2009/0117723 A1.
Regarding claim 10, Kabansky suggests the limitations of instant claim 1. They further teach depositing the mask build-up material on the hard mask to increase the aspect ratios of the patterned features of the hard mask to allow the subsequent etch to proceed for a longer time providing deeper etching in the underlying substrate 101 (0023 and Fig. 1). They depict the process as having residual mask build-up material on the recesses of the trenches (Fig. 3c). Therefore, they teach etching the substrate in the region at the bottom of the trenches, where residual carbon-based film material can be present at the bottom of the trenches.
	They do not teach removing the flowable carbon-based film at the bottom by plasma ashing.
	Kim teaches a method of forming a conductive pattern in a semiconductor device by etching a conductive layer using a carbon mask (abstract). They teach removing the carbon mask from the conductive pattern by an oxygen plasma ashing process (abstract). They teach that when the mask includes carbon, carbon atoms in the mask can react with the oxygen radicals, so the mask can be exhausted from the process chamber as gaseous byproducts including carbon monoxide or carbon dioxide (0005-0006, 0011, and 0056-0058). Therefore, Kim teaches removing a carbon-based film using an oxygen plasma ashing process, such that it is understood to be an O2 plasma ashing process since it uses oxygen and provides oxygen radicals.
	From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kabansky to have removed any carbon-based film remaining in the recesses of the trenches using an O2 plasma ashing process because Kim indicates that such a process successfully removes a carbon-based film and Kabansky depicts . 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kabansky as applied to claim 1 above, and further in view of Weidman, US 2012/0088369 A1.
	Regarding claims 11 and 12, Kabansky suggests the limitations of instant claim 1. Kabansky further teaches depositing the carbon-based material as a mask-build up material for a substrate to be etched (0003-0005 and Fig. 1), indicating that the carbon-based film will be used as a mask. They teach forming a hard mask material on the substrate where examples of organic hard masks includes doped or un-doped amorphous carbon (0022). Kabansky further teaches depositing the carbon-based film using PECVD with carbon-containing precursors such as methane, acetylene, ethylene, propylene, butane, cyclohexane, benzene, and toluene (0009).
	They do not teach that the carbon-based film is amorphous carbon. 
	Weidman teaches methods for forming amorphous carbon layers by methods including PECVD (abstract and 0070). They teach that the underlayer can be a carbon based polymeric layer or an amorphous carbon based layer, where the layer can be deposited by the plasma induced polymerization of unsaturated monomeric precursors such as ethylene, propylene, acetylene, or any other volatile hydrocarbon based precursor (0053). They teach that the carbon source is a gaseous hydrocarbon, and typically an unsaturated hydrocarbon, a material containing double or triple bond 
	From the teachings of Weidman, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kabansky to have deposited the carbon-based film as an amorphous carbon layer having a hydrogen content ranging from 10-90%, i.e. a hydrogenated amorphous carbon layer because Kabansky indicates that doped amorphous carbon layers are used for mask layers, where the carbon-film is deposited so as to be used as a masking layer and Weidman indicates that amorphous carbon films having hydrogen are deposited by PECVD or CVD using similar precursors to those of Kabansky, where the hydrogen content is ranged from 10-90% to provide desired optical properties and etch selectivity such that it will be expected to provide a suitable carbon-prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718